United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1139
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Robert Shakir Perry

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: June 11, 2019
                                Filed: June 12, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Robert Perry directly appeals after the district court1 revoked his supervised
release, and sentenced him to 8 months in prison and 46 months of supervised release.

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
His counsel has moved for leave to withdraw, and has filed a brief challenging the
sentence.

       After careful review of the record, we conclude that the district court did not
abuse its discretion in sentencing Perry, as it properly considered the 18 U.S.C.
§ 3553(a) factors; there was no indication that it overlooked a relevant factor, or
committed a clear error of judgment in weighing relevant factors, see United States
v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009) (standard of review); see also United
States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004); and the sentence was within
the Guidelines range, and below the statutory limit, see 18 U.S.C. §§ 3583(e)(3).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                         -2-